
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


AGREEMENT


        THIS AGREEMENT ("Agreement") made as of the 1st day of July, 2004, by
and between FIRST PENN BANK, a Pennsylvania-chartered commercial bank (the
"Bank"), and [FRANK] BORELLI, an individual (the "Executive").


WITNESSETH


        WHEREAS, the Bank and the Executive desire to enter into an agreement
regarding, among other things, the employment of the Executive by the Bank, all
as hereinafter set forth.


AGREEMENT:


        NOW, THEREFORE, the parties hereto, intending to be legally bound
hereby, agree as follows:

        1.    Employment.    The Bank hereby employs the Executive, and the
Executive hereby accepts employment with the Bank, on the terms and conditions
set forth in this Agreement.

        2.    Duties of Executive.    The Executive shall perform and discharge
well and faithfully such duties as an executive officer of the Bank as may be
assigned to the Executive from time to time by the Board of Directors of the
Bank (the "Board") and which are consistent with his title(s). The Executive
shall be employed as Chief Operating Officer of the Bank and shall hold such
other titles as may be given to him from time to time by the Board. In such
capacity(ies), he shall report directly and solely to the Audit Committee of the
Board.

        3.    Term of Employment.    The Executive's employment under this
Agreement shall be for a period (the "Employment Period") commencing upon the
date of this Agreement and ending at the end of the term of this Agreement
pursuant to Section 14, unless his employment is sooner terminated in accordance
with Section 5 or one of the following provisions:

        (a)    Termination for Cause.    The Executive's employment under this
Agreement may be terminated at any time during the Employment Period for "Cause"
(as herein defined), by action of the Board, upon giving notice of such
termination to the Executive at least 15 days prior to the date upon which such
termination shall take effect (or, in the case of Clause (v), 15 days after the
expiration of the 30-day period referenced therein). As used in this Agreement,
"Cause" means any of the following events:

        (i)    the Executive is convicted of, or pleads nolo contendere to, a
crime classified as a felony within the relevant jurisdiction;

        (ii)   the Executive willfully breaches his fiduciary duty involving
personal profit, or engages in an act of personal dishonesty, in the performance
of his duties;

        (iii)  a court of competent jurisdiction makes a determination that the
Executive is incompetent by reason of the fact that he is unable to manage his
own affairs by reason of insanity or feeble mindedness;

        (iv)  the Executive willfully fails to follow the lawful instructions,
with respect to material matters, of the Board after the Executive's receipt of
written notice of such instructions, other than a failure resulting from the
Executive's incapacity because of physical or mental illness; or

        (v)   the Board determines that the Executive's work performance is
significantly below that expected of him, given his background and experience,
by the Audit Committee of the Board, and the Executive fails to cure such
unacceptable performance within 30 days following the giving of written notice
to him by such Audit Committee.

--------------------------------------------------------------------------------






If the Executive's employment is terminated under the provisions of this
Section 3(a), then all rights of the Executive under Section 4 shall cease as of
the effective date of such termination and any benefits payable to the Executive
shall be determined in accordance with the retirement and insurance programs of
the Bank then in effect.

        (b)    Termination Without Cause.    The Executive's employment under
this Agreement may be terminated at any time during the Employment Period
without "Cause" (as defined in Section 3(a)), by action of the Board, upon
giving notice of such termination to the Executive at least 30 days prior to the
date upon which such termination shall take effect. If the Executive's
employment is terminated under the provisions of this Section 3(b), then the
Executive shall be entitled to receive the compensation set forth in Section 6
in lieu of Section 4.

        (c)    Retirement; Death.    If the Executive retires or dies, the
Executive's employment under this Agreement shall be deemed terminated as of the
date of the Executive's retirement or death, and all rights of the Executive
under Section 4 shall cease as of the date of such termination and any benefits
payable to the Executive shall be determined in accordance with the retirement
and insurance programs of the Bank then in effect.

        (d)    Incapacity.    If the Executive is incapacitated by accident,
sickness, or otherwise so as to render the Executive mentally or physically
incapable of performing the services required of the Executive under Section 2
for a continuous period of six months, then, upon the expiration of such period
or at any time thereafter, by action of the Board, the Executive's employment
under this Agreement may be terminated immediately upon giving the Executive
notice to that effect. If the Executive's employment is terminated under the
provisions of this Section 3(d), then all rights of the Executive under
Section 4 shall cease as of the last business day of the week in which such
termination occurs and any benefits payable to the Executive shall be determined
in accordance with the retirement and insurance programs of the Bank then in
effect.

        4.    Employment Period Compensation.    

        (a)    Salary.    For services performed by the Executive under this
Agreement, the Executive shall initially be paid a salary during the Employment
Period, at the rate of $190,000 per year, payable at the same times as salaries
are payable to other executive employees of the Bank. The Bank, upon
recommendation of the Audit Committee, may from time to time increase the
Executive's salary (but in no event more than 6% annually on January 1, 2005),
and any and all such increases shall be deemed to constitute amendments to this
Section 4(a) to reflect the increased amounts, effective as of the dates
established for such increases by the Board in the resolutions authorizing such
increases.

        (b)    Bonus.    For services performed by the Executive under this
Agreement, the Bank, upon recommendation of the Audit Committee, may pay the
Executive an annual bonus (pursuant to a plan or otherwise), if any, in its sole
discretion; provided, however, that any such bonus shall not exceed 20% of the
Executive's base salary for the year to which such bonus relates. The payment of
any such bonuses shall not reduce or otherwise affect any other obligation of
the Bank to the Executive provided for in this Agreement.

        (c)    Other Benefits.    The Bank will provide the Executive, during
the Employment Period, with insurance, vacation, pension, and other fringe
benefits, in the aggregate not less favorable than those received by executives
of the Bank of his stature, as such benefits exist on the date hereof
(including, without limitation, periodic reimbursement for the personal and
business use of an automobile at the rate of $800 per month).

        (d)    Salary Deferral.    The Executive may request that the payment of
any portion of his base salary for any year be deferred. Such request must be
made in writing to the Bank before the beginning of such calendar year and must
include the period of deferral requested by the

2

--------------------------------------------------------------------------------






Executive (the "Deferral Period"). If the Board approves such request, the
Executive shall be entitled to receive, at such time as is specified following
the close of the Deferral Period, the deferred portion of his base salary plus
interest, which interest shall be computed by reference to an annual interest
rate determined each year by the Board. Any salary which is deferred as
described herein shall be credited to an account on the books of the Bank
established in the name of the Executive. However, this account shall not be
funded, and the Bank shall not be deemed to be a trustee for the Executive with
respect to any deferred salary. The liability of the Bank to the Executive
hereunder will be that of a debtor pursuant to such contractual obligations as
are created by this Agreement. No liability which arise under this Section 4(d)
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Bank. The Bank shall not be required to segregate any funds representing
such deferred salary, and nothing herein shall be construed as providing for
such segregation.

        5.    Resignation of the Executive for Good Reason.    

        (a)   Following the occurrence of a Change in Control (as defined
below),the Executive may resign for Good Reason at any time during the
Employment Period, as hereinafter set forth. As used in this Agreement, "Good
Reason" means any of the following:

        (i)    any material adverse change in the Executive's responsibilities
or authority as outlined in Section 2 which is inconsistent with the Executive's
status as Chief Operating Officer of the Bank;

        (ii)   any reduction in title;

        (iii)  any reassignment of the Executive to a principal place of
employment which is more than 50 miles from the Bank's principal executive
office on the date of this Agreement;

        (iv)  any reduction in the Executive's annual base salary as in effect
on the date hereof or as the same may be increased from time to time;

        (v)   any failure by the Bank to provide the Executive with the benefits
substantially similar to those described in Section 4(c), unless such failure is
part of a reduction or elimination of benefits applicable in each case to all or
substantially all of the participant employees; or

        (vi)  any material breach of this Agreement on the part of the Bank.

        (b)   At the option of the Executive, exercisable by the Executive
within 90 days after the occurrence of the event constituting Good Reason, the
Executive may resign from employment under this Agreement by a notice in writing
(the "Notice of Termination") delivered to the Bank and the provisions of
Section 6 shall thereupon apply in lieu of Section 4.

        6.    Rights in Event of Termination of Employment.    Except as
otherwise provided herein, in the event that the Executive resigns from
employment for Good Reason by delivery of a Notice of Termination to the Bank or
the Executive's employment is terminated by the Bank without Cause pursuant to
Section 3(b) (and so long as the Executive is not terminated pursuant to
Section 3(c) or (d)), the Executive shall be entitled to receive the amounts and
benefits set forth in this Section 6 in lieu of Section 4.

        (a)   During the then remaining Employment Period, the Executive shall
be paid his then base salary in such installments and on such dates as executive
officers of the Bank are paid.

        (b)   During the then remaining Employment Period, the Executive shall
continue to be provided with all life and medical insurance benefits in effect
with respect to the Executive during the year prior to his termination of
employment, or, if the Bank cannot provide such benefits because the Executive
is no longer an employee, a dollar amount equal to the tax-effected cost,

3

--------------------------------------------------------------------------------






determined by using the highest marginal relevant tax rates, to the Executive of
obtaining such benefits (or substantially similar benefits). The right of the
Executive under this subsection shall terminate at such time as he may secure
substantially similar benefits, at no cost to him, through employment or
otherwise.

        (c)   In the event that the amounts and benefits payable under this
Agreement, when added to other amounts and benefits which may become payable to
the Executive by the Bank, and any affiliated company, are such that he would
otherwise become subject to the excise tax provisions of Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), the amounts payable or
provided hereunder shall be reduced to such extent as will avoid application of
such Code section. Subject to the limitation of the preceding sentence, the
Executive shall be entitled to select which payments and benefits shall be
reduced hereunder (or under any other plan, benefit or arrangement that provides
for the payment of potential parachute payments under Code Section 280G) and the
manner of such reduction. All calculations required to be made under this
subsection shall be made by the independent public accountants of the Bank's
parent company, subject to the right of Executive's representative to review the
same. The parties recognize that the actual implementation of the provisions of
this subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.

        7.    Arbitration.    The Bank and the Executive recognize that in the
event a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution
to the American Arbitration Association ("Association") in Philadelphia,
Pennsylvania. The Bank or the Executive may initiate an arbitration proceeding
at any time by giving notice to the others in accordance with the relevant rules
of the Association. The Association shall designate a single arbitrator to
conduct the proceeding, but the Bank and the Executive may, as a matter of
right, require the substitution of a different arbitrator chosen by the
Association. Each such right of substitution may be exercised only once. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, the Bank
and the Executive shall be entitled to an injunction restraining all further
proceedings in any pending or subsequently filed litigation concerning this
Agreement.

        8.    Legal Expenses.    If the Executive obtains a judgment or
settlement which enforces a right or benefit under this Agreement, the Bank
shall pay to the Executive all reasonable legal fees and expenses incurred by
the Executive in good faith in connection with the entire dispute.

        9.    Notices.    Any notice required or permitted to be given under
this Agreement shall, to be effective hereunder, (a) be given to the Bank, in
the case of notices given by the Executive, and (b) be given by the Bank, in the
case of notices given to the Executive. Any such notice shall be deemed properly
given if in writing and if mailed by express, registered or certified mail,
postage prepaid with return receipt requested, to the last known residence of
the Executive, in the case of notices to the Executive, and to the principal
executive office of the Bank, in the case of notices to the Bank.

        10.    Waiver.    No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by the Executive and a duly authorized executive
officer of the Bank. No waiver by any party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

4

--------------------------------------------------------------------------------




        11.    Assignment.    This Agreement shall not be assignable by any
party hereto, except by the Bank to any successor in interest to the business of
the Bank.

        12.    Entire Agreement.    This Agreement contains the entire agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreement of the parties.

        13.    Successors, Binding Agreement.    

        (a)   The Bank will require any direct successor (whether by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Bank to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place. Failure by the
Bank to obtain such assumption and agreement prior to the effectiveness of any
such direct succession shall constitute a material breach of this Agreement. As
used in this Agreement, the "Bank" shall mean the Bank as hereinbefore defined
and any direct successor to the business and/or assets of the Bank, as
aforesaid, which assumes and agrees to perform this Agreement by operation of
law or otherwise.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
and surviving spouse (if any). If the Executive should die while any amount or
benefit would be payable or provided to the Executive under this Agreement if
the Executive had continued to live, all such amounts and benefits (but only to
the extent the provision of such benefits would be relevant to the recipient)
shall be paid or provided in accordance with the terms of this Agreement to the
Executive's surviving spouse, or, if there is no such person, to the Executive's
estate.

        14.    Termination.    

        (a)   Unless the Executive's employment is terminated pursuant to the
provisions of Section 3 or Section 5, the term of this Agreement shall be for a
three-year period commencing on the date of this Agreement and ending on
June 30, 2007. Commencing July 1, 2005, this Agreement shall be automatically
renewed on July 1st of each year (the "Annual Renewal Date") for a period ending
three years from each Annual Renewal Date unless either party shall give written
notice of nonrenewal to the other party at least 60 days prior to an Annual
Renewal Date; provided, however, that, in the event of the occurrence of a
Change in Control, the renewal provisions of this section shall immediately
terminate and the then remaining Employment Period shall continue until its then
scheduled expiration date.

        (b)   For purposes of this Agreement, the term "Change in Control" shall
mean the occurrence of any of the following:

        (i)    (A) the execution of an agreement providing for a merger,
consolidation, or division involving the Bank or its parent company, (B) the
execution of an agreement providing for a sale, exchange, transfer, or other
disposition of substantially all of the assets of the Bank or its parent
company, or (C) the execution of an agreement providing for a purchase by Bank
or its parent company of substantially all of the assets of another entity,
unless (x) such merger, consolidation, division, sale, exchange, transfer,
purchase or disposition is approved in advance by 662/3% or more of the members
of the Board who are not interested in the transaction and (y) a majority of the
members of the Board of Directors of the legal entity resulting from or existing
after any such transaction are former members of the Board or the board of
directors of the Bank's parent company;

        (ii)   a "person" or "group" (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) becomes the "beneficial owner" (within the
meaning of Section 13(d)

5

--------------------------------------------------------------------------------






of the Securities Exchange Act of 1934) of 20% or more of the outstanding shares
of common stock of the Bank's parent company;

        (iii)  at any time during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board cease to
constitute a majority of such Board (unless the election or nomination of each
new director of the Board was approved by a vote of at least 51% of the
directors who were directors at the beginning of such period); or

        (iv)  any other transaction similar in effect to any of the foregoing
and designated as a change in control by the Board.

        15.    Indemnification of Executive.    

        (a)   The Bank shall indemnify the Executive against any action brought
against him by reason of the fact that he serves or had served as an officer of
the Bank for (i) reasonable costs and expenses, including reasonable attorneys
fees, actually paid or incurred by the Executive in connection with proceedings
relating to the defense or settlement of such action, (ii) any amount for which
he becomes liable by reason of any judgment in such action, and (iii) reasonable
costs and expenses, including reasonable attorney fees, actually paid or
incurred by the Executive in any action to enforce his rights under this
section, if the Executive obtains a final judgment in his favor in such action.
Notwithstanding the foregoing, the indemnification provided for herein shall be
made to the Executive only if (i) the final judgment on the merits is in the
Executive's favor, or (ii) in case of (1) a settlement, (2) a final judgment
against the Executive, or (3) a final judgment in the Executive's favor, other
than on the merits, if a majority of the disinterested directors of the Bank
determines that he was acting in good faith in the scope of his employment or
authority as he could reasonably have perceived it under the circumstances and
for a purpose he reasonably believed under the circumstances was in the best
interest of the Bank or its affiliated companies.

        (b)   In addition, the Executive shall be indemnified by the Bank to the
fullest extent provided under its Articles of Incorporation (or Charter) and
Bylaws.

        (c)   For purposes of this section, the following terms shall have the
meanings set forth below:

        (i)    "Action" means any action, suit or other judicial or
administrative proceeding, or threatened proceeding, whether civil, criminal, or
otherwise, including any appeal or other proceeding for review.

        (ii)   "Final Judgment" means a judgment, decree, or order which is
appealable and as to which the period for appeal has expired and no appeal has
been taken.

        (iii)  "Settlement" includes the entry of a judgment by consent or by
confession or upon a plea of guilty or of nolo contendere.

        16.    Severability.    The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

        17.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the domestic internal laws (but not the law of
conflict of laws) of the Commonwealth of Pennsylvania.

        18.    Headings.    The headings of the several sections and subsections
of this Agreement are for convenience only and shall not control or affect the
meaning or construction or limit the scope or intent of any of the provisions of
this Agreement.

        19.    Effective Date.    This Agreement shall become effective
immediately upon its execution and delivery by the parties hereto.

        20.    Tax Withholding.    All payments made and benefits provided
hereunder shall be subject to such federal, state and local tax withholding as
may be required by law.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    FIRST PENN BANK
 
 
By
 
         

--------------------------------------------------------------------------------

Chairman


    Attest:            

--------------------------------------------------------------------------------

Secretary

("Bank")


Witness:          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Frank] Borelli     ("Executive")


7

--------------------------------------------------------------------------------





QuickLinks


AGREEMENT
WITNESSETH
AGREEMENT
